DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the Amendment filed on 18 March 20201. Claims 1, 9, and 13 were amended, claims 2-3, 6, 8, 10-11, 14-15, 18, and 20 were cancelled.  Claims 1, 4-5, 7, 9, 12-13, 16-17, and 19 are pending and have been examined.   
Response to Amendment
Applicant’s amendment to claims 1, 9, and 13 have been entered.
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated and detailed below in light of the claim amendments. 
Applicant’s amendment is sufficient to overcome the 35 U.S.C. 103 rejection.  The rejection is respectfully withdrawn. 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection were persuasive.  Examiner has respectfully withdrawn the prior art rejection.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection are not persuasive. 
Applicant asserts that the claims at issue recite no language that would “tie up the use of basic tools of scientific and technological work and thereby inhibit future innovation premised upon them.” MPEP 2106.06(a).  Examiner respectfully disagrees.  The claims herein are directed to using a generic processor and machine learning to analyze data without 
 Applicant further asserts that the human mind is not equipped to perform the limitations of claim 1, and further that the claim does not recite an abstract idea per the groupings specified in MPEP 2106.04(a), and is therefore patent eligible.  Examiner respectfully disagrees.  While the recited claim recites numerous steps detailing how the known data is analyzed and visualized, a project risk analyst could perform the same visualization, observation, and determining steps using a dry erase board and colored dry erase markers.  The recitation of data related to IT projects, simply limits the field of use for the abstract concepts. Therefore, the claims fall within the mental processes grouping of abstract ideas. 
Applicant also asserts that the claims are integrated into a practical application and recite significantly more than an abstract idea, and are therefore patent eligible.  Examiner respectfully disagrees.  The claims are directed to analyzing and applying rules to known data to generated new data and data visualizations, and to using machine learning and a computer as tools to implement the abstract idea without significantly more.  The claim limitations fail to control the execution of steps performed by another system independent of the data analysis system.  The claims further fail to recite limitations that detail significant interaction with a particular interface that uses the data in a particular way, such that the interface performs a step in response to specific user actions in the interface and therefore meaningfully limit the abstract concept of data analysis by making the interface essential to the function of the limitation (e.g., a specific GUI element and specific user input within the GUI (dragging GUI 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 7, 9, 12-13, 16-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 is directed to a process, independent claim 9 is directed to a system, and independent claim 13 is directed to a product.   As such, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test. 
Taking claim 1 as representative, claim 1 recites at least the following limitations: generating a list of hundreds of different information technology (IT) projects and their corresponding dependent IT projects; generating a cross-project dependency risk chart having an X-axis based on IT project release dates and a Y-axis based on IT project positions; plotting each IT project along with its corresponding set of dependent IT projects from the list, with a node for each IT project of the hundreds of different projects, along with a set of nodes for each corresponding set of dependent IT projects; inserting a line between nodes representing cross-project dependency between each dependent IT project and an IT project that a respective dependent IT project depends on; outputting the cross-project dependency risk chart; receiving an input from a user moving a particular node from a first release date to a 
The limitations for generating the IT project dependency lists; generating a cross-project dependency risk chart; plotting each project and dependent project; inserting a line representing cross-project dependencies; modifying project release date proximity risk indicators; enabling a real time what-it scenario result showing impact of moving particular IT project to a second release data time period; performing an analysis using machine learning; determining projects are at risk; visually alerting the user based on scenario situation; determining whether one or more IT projects are at risk; performing a set of mitigation action steps by moving at risk project from one date time period to another; moving the one or more IT projects at risk along with any IT projects that depend on the one or more IT projects at risk from one scheduled release date time period to another; performing an analysis of the IT project data; determining project release date, project status, project priority, project position, and project features for each IT project; selecting an IT project in the cross-project dependency risk chart; incrementing a size of a mode representing the selected IT project by one unit size for each dependent IT project; applying a project status indicator; applying a project priority indicator; and listing only specific project features that will be reused in dependent projects, as drafted, illustrates a process, that, under its broadest reasonable interpretation covers performance of the limitation in the mind or by a human using pen and paper, but for the recitation of generic computer components (computer, storage device, processor, display). The limitations such as receiving input data, modifying risk indicators, enabling a real-time what-if scenario result, and displaying the results are simply abstract in nature (MPEP 2106.05(a)(II), gathering and analyzing information using conventional techniques and displaying the result).  A project manager could plot, filter, and list the data on a chart using a pen and paper or a dry  Accordingly, under Prong One of Step 2A of the Alice/Mayo test, representative claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims only recite a processor and storage device that includes executable instructions to perform the claimed process steps.  These elements are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. Although additional elements are recited, representative claim 1 merely invokes the additional elements as a tool to perform the abstract idea.  The specification at paragraph [0029-0030] describes the example environment as: “Data processing system 200 is an example of a computer, such as server 104 in Figure 1, in which computer readable program code or instructions implementing processes of illustrative embodiments may be located. … Processor unit 204 may be a set of one or more hardware processor devices or may be a multi-core processor, depending on the particular implementation.”  Further the claimed steps for generating a list of projects and outputting results amount to data gathering and reporting which is considered insignificant extra-solution activity. See MPEP 2106.05(g).  
To the extent that Applicant relies on providing the claimed “enabling” in “real-time” as the practical application, Applicant is reminded that in most cases, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“[M]erely adding Alice, 573 U.S. at 223 (“Thus, if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application.  Therefore, Claim 1 is directed to an abstract idea. 
Under Step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and medium implementing instructions amounts to no more than mere instructions to apply the exception using a generic computer component with cannot provide an inventive concept. The computer and machine learning algorithm recitations do not necessarily restrict the claim from reciting an abstract idea.  When interpreting the limitations of claim 1 under the broadest reasonable construction (see MPEP 2111), the claim generates project data in a generic manner, manipulates the data in the form of a scatter plot using nodes, and allows user interaction with the nodes to modify data points based on a known/user input project release date, and generating a report for human interpretation. As drafted the generation of the risk chart is just an additional element that is modified based on known data and applied on a generic computer to aid in human decision making through data observation without 
Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical filed (See MPEP 2106.05(a)); do not effect a transformation or reduction of a particular article to a different state or thing (See MPEP 2106.05(c)); and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(e)).  Accordingly, the claim fails to integrate the abstract idea into a practical application, and is therefore directed to the abstract idea. 
Dependent claims 2 through 5, 7, 10 through 12, 14 through 17, and 19 include the abstract ideas of the independent claims.  Apply a project release date proximity indicator in the cross-project dependency risk chart based on release date metrics; applying a stacked dependency indicator to a project node; receiving an input selection of a project node; outputting a secondary project dependency chart with details regarding project features merely narrow the abstract idea in the independent claims.  The dependent limitations further use mathematical steps to analyze and determine further data (a person can mentally extract information from images and can learn from experience, equivalent to executing a learning algorithm mentally; further a human can chart project dependencies and status dates using a pen and paper).  The claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea.  There are no 
The analysis above applies to all statutory categories of the invention.  Accordingly claims 1, 4-5, 7, 9, 12-13, 16-17, and 19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above. 
Allowable Subject Matter
Claims 1, 4-5, 7, 9, 12-13, 16-17, and 19 would be allowable if the claims were amended to overcome the 35 U.S.C. 101 rejection detailed above.
Regarding the 35 U.S.C. 102/103 rejection, The closest prior art of record is Sullivan et al. (US 2019/0347589) in view of Cantor et al. (US 2016/0307134), and in further view of Fackler et al. (10,664,490).  Sullivan et al. teaches a computing system architecture including a dependency risk and control system, wherein a dependency graph had nodes connected by edges that represent dependencies among various deliverables.  The system of Sullivan et al. further teaches user interaction with the project interface, including actuating user interface mechanisms (e.g., nodes, edges, filters, buttons, select dropdowns, etc.).    
Sullivan et al. fails to disclose generating a cross-dependency risk chart having an X-axis and a Y-axis and plotting nodes based on project release date.  Cantor et al. teaches a graphical user interface comprising graphical presentations associated with a probability distribution for completion time for the project and further comprising a delivery date risk trend chart and a burndown chart with the vertical axis representing the percentage of work remaining on the project and the horizontal axis represents the timeline for the project in dates and the top horizontal axis represents the timeline for the project in milestones and iterations.  The 
The combined references fail to explicitly disclose the limitations of claims 1, 9, & 13 as amended.       
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Guheen et al. (US 7,165,041) – The technical requirements are derived from the user requirements to develop a migration plan that maps out the progression on configuration packages throughout the systems development life cycle. The model also illustrates the progression of architecture and application components through the systems development life cycle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623